DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendments filed 6/21/2022 have been entered.
Claims 4, 13-16, 18, 23-32 are pending. Claims 26-32 have been added in the amendments filed 6/21/2022.
The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 6/21/2022. 
Claims 23-25 are withdrawn from further consideration as they are directed to non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13-16, 18, 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103054044 (‘044), English translation is also provided in view of Maroni et al., Journal of Pharmaceutical Sciences, 2007;96(6):1527-1536 and Product information of Dicalcium phosphate, anhydrous, Innophos, 06/19/2006.
‘044 teaches a composition comprising 8-40 part of GABA, with calcium compounds such as calcium carbonate, calcium citrate, calcium lactate, the calcium glycine (see the abstract and claim 6). ‘044 teaches other excipients, in 10-50 parts, suitable to be used in the composition including microcrystalline cellulose and HPMC (see page 3 of the translation, paragraph 11, claim 9 also Embodiments 1, 2, and 6).
‘044 does not expressly teach the herein claimed viscosity produced by HPMC (a.k.a. croscarmellose). ‘044 does not expressly teach dicalcium phosphate. ‘044 does not expressly teach the herein claimed amount percentage of the ingredients.
Maroni et al. teaches various different grades of Methocel® (a.k.a. HPMC) having various viscosity and time of delayed release (lag release) as demonstrated through dissolution and erosion of the gel systems produced by the various methocel (see the abstract and conclusion sections).
Innophos teaches dicalcium phosphate as useful in manufacturing pharmaceutical tablets an as a source of calcium (see Uses Section).
It would have been obvious to one of ordinary skill in the art to incorporate the herein claimed HPMC and dicalcium phosphate in the GABA composition. It would have been obvious to one of ordinary skill in the art to adjust and optimize the weight ratio of the ingredients.
One of ordinary skill in the art would have been motivated to incorporate the herein claimed HPMC and dicalcium phosphate in the GABA composition since various grade of HPMC as known to produce different lag release by dissolve and/or erode differently. Selecting the herein claimed HPPMC with the herein claimed viscosity according to the desired release profile would be seen as obvious. Furthermore, calcium dibasic phosphate is a well-known calcium agent for use to manufacturing pharmaceutical composition.  Incorporating calcium dibasic phosphate into the GABA composition as calcium agent would be reasonably expected to be successful.
In addition, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the herein claimed weight percent range is encompassed by that disclosed in the cited prior art.  Therefore, a prima facie case of obviousness exists.
The resulting pharmacokinetic properties would be considered as intrinsic properties of mixing the herein claimed ingredients together to form the GABA composition.
Response to Arguments
Applicant's arguments filed 6/21/2022 averring the cited prior art’s failure to teach microcrystalline cellulose with HMPC (a disintegrant) have been fully considered but they are not persuasive. The examiner notes that the cited prior art teaches both excipients and provide motivation to incorporate HPMC into the GABA composition of ‘044. Therefore, incorporating HPMC into the composition of GABA composition of ‘044 would be reasonably expected to be successful.
Applicant’s arguments filed 6/21/2022 averring the presence of the unexpected results have been considered, but are not found persuasive. The examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, only examples 1-4 in the specification were studied in attempt to demonstrate the unexpected AUC compared, However, the pharmacokinetic data was compared to that of the Li et al., which is not clear if it is the closest prior art.  Therefore, it is not clear whether the superior AUC produced in the Examples are indeed unexpected or not. Even if unexpected benefits are present, the instant claims are not commensurate with the scope of the subject matter claimed. Therefore, it is considered the claims are properly rejected under 35 USC 103a.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627